Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the communication, filed 12/3/20.
The IDSes, filed 12/3/20, 12/12/20, and 2/2/21 have been considered.
Response to Amendment/Arguments
Applicant’s arguments, see page 8, filed 12/3/20, with respect to claims 1, 9, and 15 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. Applicant’s statement of common ownership/obligation is persuasive to overcome the prior art applied.  The claims are allowable over the prior art of record.
Allowable Subject Matter
Claims 1-20 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THAN NGUYEN/Primary Examiner, Art Unit 2138